     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 1 of 19


                                                                         Page 1
 1               DR. STEPHEN LAKE - CONFIDENTIAL
 2             IN THE UNITED STATES DISTRICT COURT
 3            FOR THE SOUTHERN DISTRICT OF NEW YORK
 4           CIVIL ACTION NO.: 15 Civ. 08725 (GBD)
 5
 6   UMB BANK, N.A., AS TRUSTEES,              )
                                               )
 7                                 Plaintiff, )
                                               )
 8   VS.                                       )
                                               )
 9   SANOFI,                                   )
                                               )
10                                Defendant. )
     -----------------------------------------
11
12                 VIDEOTAPED DEPOSITION OF
13                     DR. STEPHEN LAKE
14        CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
15                   BOSTON, MASSACHUSETTS
16                THURSDAY, NOVEMBER 16, 2017
17
18

     REPORTED BY:
19   DENISE D. HARPER-FORDE
     Certified Shorthand Reporter (CSR)
20   Certified Real-Time Reporter (CRR)
     Registered Professional Reporter (RPR)
21   Notary Public (CT, MA, RI)
     CSR No. 000133
22
23   JOB NO.:      130190
24
25


                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 2 of 19


                                                                           Page 11
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2   disease, lysosomal storage disorder
 3   clinical trials.
 4                 And then at the end of 2006, I took
 5   on the responsibility as lead statistician
 6   for the Campath development program and was
 7   in that capacity throughout the -- the
 8   phase, pivotal design study and regulatory
 9   approval of Lemtrada.
10                 In 2012, I took the position of
11   head of Sanofi Genzyme biostatistics.                          So I
12   was then responsible for the full portfolio
13   underneath Sanofi Genzyme.
14                 At the -- in March 2017, I left
15   Sanofi and joined Clementia
16   Pharmaceuticals, which is a small
17   pharmaceutical company developing a drug
18   for a very rare bone disease.
19           Q.    And why did you leave Genzyme?
20           A.    Well, I had been with Genzyme and
21   then Sanofi for basically my entire career
22   and decided I wanted a change.                        What I was
23   doing in my -- at the time I left Sanofi I
24   was an Associate Vice President of
25   Biostatistics.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 3 of 19


                                                                            Page 16
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2           A.    I think they were -- they were
 3   colleagues just discussing the CVR in
 4   general, and that was about it.
 5           Q.    Were those colleagues individuals
 6   who also worked on the Alemtuzumab team?
 7           A.    Yes.
 8           Q.    Do you recall any specific
 9   colleagues that you had those discussions
10   with?
11           A.    No.
12           Q.    Did you have any discussions with
13   any individuals who worked at Sanofi as
14   opposed to Genzyme?
15           A.    No.
16           Q.    What was your role on the
17   Alemtuzumab team?
18           A.    So I was the lead biostatistician
19   for the Alemtuzumab clinical development
20   program.      Then I also served as the -- the
21   representative for a number of different
22   functions at the -- at the clinical -- at
23   the clinical development team level.                            So I
24   represented biostatistics, programming,
25   data management and medical writing.

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 4 of 19


                                                                        Page 23
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2                 MR. AMSEL:            As a general matter?
 3                 MR. LECOURS:             Yes.
 4                 MR. AMSEL:            Then objection to form.
 5   You can answer.
 6                 THE WITNESS:             Randomized controlled
 7   clinical trials are done because what you
 8   would like to do is have the two groups
 9   that are being assessed in the treatment
10   arms as similar as possible so that there's
11   no underlying confounders that could bias
12   the assessment of efficacy.
13                 (BY MR. LECOURS):
14           Q.    And the -- the controlled aspect of
15   the study, what's -- what's the purpose of
16   a control?
17           A.    To provide a comparator for the
18   therapy under study.
19           Q.    Are there any other purposes?
20           A.    Not that I can think of.
21           Q.    What -- are you familiar with the
22   concept of last patient/last value?
23           A.    Yes.
24           Q.    What -- and what generally does
25   that concept mean?

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 5 of 19


                                                                        Page 33
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2   the per protocol population analysis.
 3           Q.    So we -- we spoke previously about
 4   randomly controlled trials.                      Would you
 5   agree that one purpose to perform such a
 6   trial is to reduce bi- -- or reduce or
 7   remove bias?
 8           A.    A -- in terms of a randomized
 9   controlled study?
10           Q.    Yes.
11           A.    Yes.
12           Q.    And what is bias just generally
13   speaking in your understanding?
14           A.    Bias -- well, the -- the technical
15   definition would be that the expectation of
16   the treatment effect in one group minus the
17   expectation of the placebo response in the
18   placebo group is not equal to the actual
19   treatment difference.
20                 It is impacted in some way by
21   either the way the study was conducted or
22   differences in the patient populations.
23           Q.    And if there's no placebo group as
24   with a rater-blinded study, how does -- how
25   does bias -- how does bias arise in that

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 6 of 19


                                                                        Page 36
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2   described earlier, to make sure the two
 3   groups are essentially equal
 4   statistically?
 5            A.   It is so that -- yes.
 6            Q.   So what's -- what's the purpose of
 7   using a placebo in a randomized controlled
 8   study?
 9            A.   A placebo as opposed to an active
10   control?
11            Q.   Yes.
12            A.   So A placebo would be subject -- a
13   placebo arm is something that the subject
14   no -- receives no therapy other than the
15   standard of care.
16                 So if you're trying to establish
17   that the efficacy of your treatment is
18   better than receiving nothing but the
19   standard of care, then you could conduct
20   the placebo controlled study.
21            Q.   Are you familiar with a
22   double-dummy, double-blinded study?
23            A.   Yes.
24            Q.   And how -- how is that type of
25   study designed?

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 7 of 19


                                                                               Page 37
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2           A.    Well, that would be when the -- a
 3   double-dummy -- sorry -- double-dummy,
 4   double blinded -- double-blinded study.                              So
 5   a double-dummy is when the -- you would
 6   have -- if you have a therapy under
 7   investigation, you have the therapy, and
 8   then you have a placebo version of that
 9   therapy.
10                 And they are packaged such that you
11   cannot distinguish between the two.                            And
12   then the double-blind is when the -- the
13   patient as well as the site staff
14   administering the protocol are unaware of
15   the treatment assignments.
16           Q.    So in a double-dummy,
17   double-blinded designed study, each
18   treatment arm is getting an active -- an
19   active comparator and a placebo; is that
20   correct?
21           A.    No.    In a double-dummy study, a --
22   if it's a placebo-controlled study, one
23   subject would be assigned the therapy under
24   investigation if they were randomized to
25   the investigational arm, and a -- another

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 8 of 19


                                                                             Page 43
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2   differently to clinical tests, particularly
 3   those tests in which they are subjective
 4   measures?
 5                 MR. AMSEL:           Same objection.             You
 6   can answer if you can.
 7                 THE WITNESS:            I don't know.            I -- I
 8   don't know.
 9                 (BY MR. LECOURS):
10           Q.    So is it your view that there's no
11   potential that bias could be introduced if
12   patients, for example, in the Alemtuzumab
13   study, knew what treatment arm they were
14   on?
15                 MR. AMSEL:           Objection to the
16   form.
17                 THE WITNESS:            I think -- I think
18   bias could be introduced if subjects knew
19   the treatment assignment.                   So...
20                 (BY MR. LECOURS):
21           Q.    And they did, right?
22           A.    Right.
23                 MR. AMSEL:           They did what?
24                 (BY MR. LECOURS):
25           Q.    Know the treat -- what treatment

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 9 of 19


                                                                        Page 44
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2   arm they were on --
 3           A.    Yes.
 4           Q.    -- right?
 5           A.    That was the design of the study.
 6




17           Q.    Okay.       What's the statistical
18   significance of having a -- of a baseline
19   measure?
20           A.    A baseline measure is what will be
21   used to -- as the reference for change
22   post-therapy and throughout the -- at the
23   end of the study.
24           Q.    So it's that which all future study
25   -- future measurements are measured

                          TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 10 of 19


                                                                        Page 46
1                 DR. STEPHEN LAKE - CONFIDENTIAL
2           Q.    And that could be by using
3   different medication choices with that
4   patient, for example?
5           A.    Yes.
6




                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 11 of 19


                                                                       Page 138
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2




19           Q.    And he -- he was the -- was he the
20   -- he was the clinical reviewer at the
21   FDA?
22           A.    Medical reviewer.
23           Q.    Medical reviewer.                 He wasn't the
24   statistical reviewer?
25           A.    No.

                         TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 12 of 19


                                                                      Page 148
1                 DR. STEPHEN LAKE - CONFIDENTIAL
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 13 of 19


                                                                      Page 160
1                 DR. STEPHEN LAKE - CONFIDENTIAL
2




                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 14 of 19


                                                                       Page 161
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2




18                 (BY MR. LECOURS):
19           Q.    I'm going to hand you what's been
20   previously marked as Plaintiff's 32.
21                 (Whereupon, Exhibit No. 32,
22                   Letter, previously marked, was
23                   referenced)
24                 (BY MR. LECOURS):
25           Q.    Are you familiar with this

                         TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 15 of 19


                                                                      Page 178
1                 DR. STEPHEN LAKE - CONFIDENTIAL
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 16 of 19


                                                                      Page 179
1                 DR. STEPHEN LAKE - CONFIDENTIAL
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 17 of 19


                                                                      Page 180
1                 DR. STEPHEN LAKE - CONFIDENTIAL
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 18 of 19


                                                                      Page 261
1                 DR. STEPHEN LAKE - CONFIDENTIAL
2




                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-49 Filed 09/13/19 Page 19 of 19


                                                                       Page 262
 1                 DR. STEPHEN LAKE - CONFIDENTIAL
 2




 5           Q.    And the article we looked at, the
 6   -- the one that's -- I believe it's a
 7   document, Plaintiff's 90.                    It's titled
 8   "Alemtuzumab improves preexisting
 9   disability in active, relapse and remitting
10   MS patients."
11                 What data was this article based
12   on?
13           A.    The CARE-MS 324 study.
14           Q.    And if you turn all the way to the
15   end of the article, the last text before
16   "Alter-Contributions" states, "The outcomes
17   presented here not only support
18   Alemtuzumab's ability to slow disability
19   accumulation, but also demonstrate superior
20   benefit in improving preexisting disability
21   in patients with RRMS with an inadequate
22   response to prior DMT."
23                 Do you agree with that statement?
24           A.    Yes.
25           Q.    Yeah, you can set that article to

                          TSG Reporting - Worldwide   877-702-9580
